DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 1/7/2021 has been entered.  Claims 1, 8-9 and 11 have been amended. Claims 2-7 and 10 have been canceled.  Claims 1, 8-9 and 11 remain pending in the application.  Applicant's amendments to the Specification have overcome the specification objection previously set forth in the non-final Office Action mailed 10/7/2020.
Although the Examiner indicated in an interview of 12/22/20 the drawings may overcome the previous objection, upon further consideration, the drawings are still objected to.  Although reference numeral 4 is now labeled as a “high pressure system,” and reference numeral 6 is labeled as a “medium pressure system,” the replacement drawings do not clearly depict the claim limitations.  When the drawings objection was made, the Examiner believed replacement drawings of FIG 2 and FIG 3 would depict the claim limitations.  However, even with the replacement figures FIG 2 and FIG 3 do not show the claim limitations, and in particular does not depict claim 1.
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. On pages 8-9, Applicant argues Thyroff does not teach standardizing the measured pressure at shut-down to a standard temperature and standardizing the measured pressure before start up to an actual temperature which deviates from the standard temperature.  The Examiner believes that previously cited US Publication 2002/0011094 (Cook) teaches this feature at The processor, at step 212, then computes an estimated temperature-compensated or corrected pressure, P.sub.c, compensating for the contribution to the pressure change from P.sub.1 to P.sub.2 attributable to any temperature change (T.sub.2-T.sub.1)” because pressure is temperature-compensated, or corrected, according to temperature.  However, because a new reference US Patent 5,297,423 (Keating) is cited to teach the amended limitation “wherein a fluid loss from the fuel cell system is detected by means of the comparison of the standardized values nMP1 and nHP1 with the standardized values iMP2 and iHP2,” Keating is used to also teach this feature.
  
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIGs 1-3 do not depict the claim limitations.
For example, “measured values M before or during deactivation of the fuel cell system and “measured values N during or after reactivation of the fuel cell system” are not depicted.  The other limitations of claim 1 are not depicted.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,127,937 (Thyroff) in view of US Publication 2007/0202367 (Yoshida) and US Patent 5,297,423 (Keating).

Regarding claim 1, Thyroff discloses a method for leakage monitoring of a fuel cell system (“method for detecting leaks in a fuel cell system” [Abstract]), the method comprising 
acquiring measured values M before or during deactivation of the fuel cell system (FIGURE 2- Shutdown, Store measured pressure 52, “The controller 30 stores the final measured pressure at shut-down at this time at box 52” (Col 3, Ln 50)),
acquiring measured values N during or after reactivation of the fuel cell system (200) (FIGURE 3, Start up 62, measure pressure 64) and 
comparing the measured values M and N with one another (FIGURE 3, Calculate delta pressure 66), characterized in that 
before deactivation of the fuel cell system (200) the measured values M are acquired in the form of a temperature measurement and pressure measurement in the fuel cell system (“The algorithm in the controller 30 may use a temperature factor when determining the low and high threshold values. Particularly, because the temperature in the supply line 18 may be different at system shut-down than at system start-up, the pressure within the supply line 18 may be different even though the actual volume of hydrogen in the supply line 18 is about the same” (Col 4, ln 20)),
wherein the measured values M which are measured during the temperature measurement and pressure measurement of the fuel cell system, (“The algorithm in the controller 30 may use a temperature factor when determining the low and high threshold values. Particularly, because the temperature in the supply line 18 may be different at system shut-down than at system start-up, the pressure within the supply line 18 may be different even though the actual volume of hydrogen in the supply line 18 is about the same” (Col 4, ln 20) “controller 30 stores the final measured pressure at shut-down at this time at box 52” (Col 3, Ln 50)),
wherein during subsequent reactivation of the fuel cell system the measured values N are acquired by means of a temperature measurement and pressure measurement of the fuel cell system (FIGURE 3, Start up 62, measure pressure 64, “The algorithm in the controller 30 may use a temperature factor when determining the low and high threshold values. Particularly, because the temperature in the supply line 18 may be different at system shut-down than at system start-up, the pressure within the supply line 18 may be different even though the actual volume of hydrogen in the supply line 18 is about the same” (Col 4, ln 20)).

Thyroff does not explicitly disclose:
an output pressure measured value MP1 and an input pressure measured value HP1, which are standardized to a standard temperature nT1 and are stored as standardized values nMP1 and nHP1 in a non-volatile memory;
wherein the measured values N comprise a temperature measured value T2 an output pressure measured value MP2, an input pressure measured HP2, which are standardized to an actual temperature iT2 of the fuel cell system, which deviates from the standard temperature nT1,
wherein a fluid loss from the fuel cell system is detected by means of the comparison of the standardized values nMP1 and nHP1 with the standardized values iMP2 and iHP2.
Yoshida teaches an output pressure measured value MP1 and an input pressure measured value HP1, wherein the measured values N comprise a temperature measured value T2 an output pressure measured value MP2, an input pressure measured HP2 (“The pressure sensor P5 detects the pressure of the stack inlet. The pressure sensor P10 detects the pressure on the input port side (upstream side) of the hydrogen circulating pump 63. The pressure sensor P11 detects the pressure on the output port side (downstream side) of the hydrogen circulating pump 63” [0046]- P11 teaches MP1 the output pressure, and P5 teaches HP1 the input pressure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting fuel leaks of Thyroff to use an input and output pressure at each state of the fuel cell as taught by Yoshida to accurately determine fuel leaks.
Yoshida does not explicitly teach:
which are standardized to a standard temperature nT1 and are stored as standardized values nMP1 and nHP1 in a non-volatile memory,
which are standardized to an actual temperature iT2 of the fuel cell system, which deviates from the standard temperature nT1,
 wherein a fluid loss from the fuel cell system is detected by means of the comparison of the standardized values nMP1 and nHP1 with the standardized values iMP2 and iHP2.
However, a like reference Keating teaches “The basic function of these sensors is to allow the system to eventually determine a displaced or dispensed product volume referenced to a standard temperature. It is this referenced volume value that is compared with a previous referenced volume value and used to determine delivery reconciliation, inventory reconciliation, and leak detection” (Col 10, Ln 52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting fuel leaks of Thyroff and Yoshida to use values standardized to temperature for a previous and current value as taught by Keating to accurately determine fuel leaks.

Regarding claim 8, the combination of Thyroff, Yoshida and Keating generally discloses the above method and further Yoshida teaches the location of the fluid loss from the fuel cell system is specified to the component input pressure side and/or the component output pressure side by sensing the input pressure measured value HP1 and input pressure measured value HP2 on a component input pressure side and by sensing the output pressure measured value MP1 and the output pressure measured value MP2 on a component output pressure side, (“The pressure sensor P5 detects the pressure of the stack inlet. The pressure sensor P10 detects the pressure on the input port side (upstream side) of the hydrogen circulating pump 63. The pressure sensor P11 detects the pressure on the output port side (downstream side) of the hydrogen circulating pump 63” [0046]- P11 teaches MP1 the output pressure, and P5 teaches HP1 the input pressure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting fuel leaks of Thyroff and Keating generally discloses the above method and further Yoshida teaches to use an input and output pressure as taught by Yoshida to accurately determine fuel leaks.

Regarding claim 9, the combination of Thyroff, Yoshida and Keating generally discloses the above method and further Thyroff discloses a device for monitoring a fuel cell system, the device comprising a monitoring device in which the method as claimed in claim 1 is stored (FIG 1, controller 30).

Regarding claim 11, the combination of Thyroff, Yoshida and Keating generally discloses the above method and further Yoshida teaches:
a pressure regulator (“a regulator arranged in the fuel gas supply passage 31” [0040])
with a pressure regulator input pressure side and a pressure regulator output pressure side, wherein a fluid can be introduced into the pressure regulator with an input pressure HP via the pressure regulator input pressure side, and after flowing through the pressure regulator said fluid can be discharged from the pressure regulator with an output pressure MP via the pressure regulator output pressure side, at least one pressure relief valve which is arranged on the pressure regulator output pressure side, an input pressure sensor with which the input pressure HP on the pressure regulator input pressure side can be sensed, an output pressure sensor with which the output pressure MP on the pressure regulator output pressure side can be sensed (“The pressure sensor P5 detects the pressure of the stack inlet. The pressure sensor P10 detects the pressure on the input port side (upstream side) of the hydrogen circulating pump 63. The pressure sensor P11 detects the pressure on the output port side (downstream side) of the hydrogen circulating pump 63” [0046]- P11 teaches MP1 the output pressure, and P5 teaches HP1 the input pressure, and 
a temperature sensor T31 for detecting a fuel gas temperature (or a stack temperature) is provided” [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting fuel leaks of Thyroff and Keating to use an input and output pressure and include a temperature sensor as taught by Yoshida to accurately determine fuel leaks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857